UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-05308 Investment Company Act file Perritt MicroCap Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive Suite 2880 Chicago, IL 60606 (Address of principal executive offices) (Zip code) Michael J. Corbett 300 South Wacker Drive Suite 2880 Chicago, IL 60606 (Name and address of agent for service) 1-312-669-1650 Registrant's telephone number, including area code Date of fiscal year end: 10/31/11 Date of reporting period: 7/1/2010 – 6/30/2011 Item 1. Proxy Voting Record. PROXY VOTING RECORDS PERRITT MICROCAP OPPORTUNITIES FUND ONLY Issuer Symbol CUSIP Mtg Date Proposal* Proposed By** Voted*** For/Against For Management**** Stealthgas Inc. GASS Y81669106 8/23/2010 M Y For Y Rentrak Corporation RENT 8/26/2010 M Y For Y Virtusa Corporation VRTU 92827P102 9/8/2010 M Y For Y American Software, Inc. AMSWA 8/16/2010 M Y For Y Nicholas Financial, Inc. NICK 65373J209 8/11/2010 M Y(e) For Y Methode Electronics, Inc. MEI 9/16/2010 M Y For Y Radvision Ltd. RVSN M81869105 8/31/2010 36 M Y Against N PC Mall, Inc. MALL 69323K100 9/20/2010 M Y For Y Alvarion Ltd. ALVR M0861T100 8/31/2010 1,2,3,10b M Y For Y Perma-Fix Environmental Services, Inc. PESI 9/29/2010 M Y For Y Cal-Maine Foods, Inc. CALM 10/15/2010 M Y For Y Cal-Maine Foods, Inc. CALM 10/15/2010 30b S Y Against Y Kimball International, Inc. KBALB 10/19/2010 1 M Y For Y Landec Corporation LNDC 10/14/2010 M Y For Y Magnum Hunter Resources Corporation MHR 55973B102 10/27/2010 1,2,3,4a,8,12 M Y For Y John B. Sanfilippo & Son, Inc. JBSS 11/3/2010 M Y For Y ATC Technology Corporation ATAC 00211W104 10/22/2010 M Y For Y Tuesday Morning Corporation TUES 11/10/2010 M Y For Y Oplink Communicatins, Inc. OPLK 68375Q403 11/10/2010 M Y For Y Allied Healthcare Products, Inc. AHPI 11/11/2010 1 M Y For Y SWS Group Inc. SWS 78503N107 11/18/2010 M Y For Y Versar, Inc. VSR 11/17/2010 M Y For Y Globecomm Systems, Inc. GCOM 37956X103 11/18/2010 M Y For Y Flexsteel Industries, Inc. FLXS 12/6/2010 M Y For Y Aceto Corporation ACET 12/2/2010 M Y For Y Star Bulk Carriers Corp. SBLK Y8162K105 11/15/2010 M Y For Y Radvision Ltd. RVSS M81869105 11/17/2010 M Y For Y KMG Chemicals, Inc. KMGB 12/7/2010 M Y For Y Flanders Corporation FLDR 12/7/2010 M Y For Y GP Strategies Corporation GPX 36225V104 12/15/2010 M Y For Y COGO Group Inc. COGO 12/22/2010 M Y For Y China Gerui Advanced Materials Grp.LTD. CHOP G21101103 12/8/2010 M Y For Y China Gerui Advanced Materials Grp.LTD. CHOP G21101103 12/8/2010 M Y For Y Northwest Pipe Company NWPX 12/22/2010 M Y For Y Noah Education Holdings Ltd. NED 65487R303 12/20/2010 M Y For Y Northern Technologies International, Inc. NTIC 1/20/2011 M Y For Y Courier Corporation CRRC 1/18/2011 M Y For Y City Telecom (H.K.) Limited CTEL 1/21/2011 1,2,3,7,19b,28,36,45 M Y For Y FSII International, Inc. FSII 1/19/2011 1,2,3,4a M Y For Y Penford Corporation PENX 1/20/2011 M Y For Y Amtech Systems, Inc. ASYS 1/20/2011 M Y For Y Integrated Silicon Solution, Inc. ISSI 45812P107 2/4/2011 1,2,3,10b M Y For Y Insteel Industries, Inc. IIIN 45774W108 2/8/2011 1,2,10b M Y For Y Gilat Satellite Networks Ltd. GILT M51474118 1/31/2011 M Y For Y Ascent Media Corporation ASCMA 2/24/2011 49 M Y For Y Omninova Solutions Inc. OMN 3/17/2011 1,2,10b M Y For Y Stewart Enterprises, Inc. STEI 4/7/2011 1,2,10b,46 M Y For Y AEP Industries, Inc. AEPI 4/12/2011 1,2,10b M Y For Y Five Star Quality Care, Inc. FVE 33832D106 5/9/2011 1,2,10b M Y For Y Tier Technologies, Inc. TIER 88650Q100 4/7/2011 1,2,10b M Y For Y Virtus Investment Partners, Inc. VRTS 92828Q109 4/28/2011 1,2,10b M Y For Y Furniture Brands International Inc. FBN 5/5/2011 1,2,10b M Y For Y CE Franklin LTD. CFK 4/25/2011 M Y For Y Cal Dive International Inc. DVR 12802T101 5/140/2011 1,2,10b M Y For Y Monmouth Real Estate Investment Corp. MNR 5/5/2011 1,2,10b M Y For Y Bioscrip, Inc. BIOS 09069N108 4/26/2011 1,2,10b M Y For Y Sterling Construction Company STRL 5/6/2011 1,2,10b M Y For Y Force Protection Inc. FRPT 4/22/2011 1,2,3,10b M Y For Y Vitran Corporation VNTC 02850E107 4/25/2011 1,2,10b M Y For Y Douglaas Dynamics, Inc. PLOW 25960R105 5/4/2011 1,2,10b M Y For Y Magnum Hunter Resources Corporation MHR 55973B102 4/29/2011 1,2,3.4a,8,10b,13 M Y For Y UR-Energy Inc. URG 91688R108 4/25/2011 M Y For Y The Dolan Company DM 25659P402 5/17/2011 1,2,10b,10b1 M Y For Y Century Casinos, Inc. CNTY 5/12/2011 M Y For Y Comfort Systems USA, Inc. FIX 5/17/2011 1,2,10b,10b1 M Y For Y Psychemedics Corporation PMD 5/24/2011 M Y For Y Magnum Hunter Resources Corporation MHR 55973B102 4/29/2011 1,2,3.4a,8,10b,13 M Y For Y Whitestone REIT WSR 5/10/2011 1,2,10b,10b1 M Y For Y Ducommun Incorporated DCO 5/4/2011 1,2,10b,10b1 M Y For Y USA Truck Inc. USAK 5/4/2011 1,10b,10b1,12 M Y For Y Midas, Inc. MDS 5/10/2011 1,2,10b,10b1 M Y For Y Furmante Corporation FRM 5/12/2011 1,2,10b,10b1 M Y For Y Cyberoptics Corporation CYBE 5/23/2011 M Y For Y Magnum Hunter Resources Corporation MHR 55973B102 4/29/2011 1,2,3.4a,8,10b,13 M Y For Y Orchids Paper Products Company TIS 68572N104 5/19/2011 1,2,3,10b,10b1 M Y For Y Rimage Corporation RIMG 5/11/2011 1,3,10b,10b1 M Y For Y L.B.Foster Company FSTR 5/18/2011 1,2,3,10b,10b1 M Y For Y Cornerstone Therapeutics Inc. CRTX 21924P103 5/18/2011 1,2,10b,10b1 M Y For Y PRGX Global, Inc. PRGX 69357C503 5/24/2011 1,2,10b,10b1 M Y For Y Intersections Inc. INTX 5/18/2011 M Y For Y Seabright Holdings, Inc. SBX 5/17/2011 1,2,10b,10b1 M Y For Y Questcor Pharmaceuticals, Inc. QCOR 74835Y101 5/19/2011 1,2,3,4,10b M Y For Y Questcor Pharmaceuticals, Inc. QCOR 74835Y101 5/19/2011 55 M Y Abstain Y Questcor Pharmaceuticals, Inc. QCOR 74835Y101 5/19/2011 1,2,3,4,10b M Y For Y Questcor Pharmaceuticals, Inc. QCOR 74835Y101 5/19/2011 55 M Y Abstain Y Global Power Equipment Group, Inc. GLPW 37941P306 5/19/2011 1,2,3,10b,10b1 M Y For Y Barrett Business Services, Inc. BBSI 5/18/2011 M Y For Y Barrett Business Services, Inc. BBSI 5/18/2011 10b M Y Against N Barrett Business Services, Inc. BBSI 5/18/2011 10b1 M Y Abstain N Michael Baker Corporation BKR 5/25/2011 1,2,10b,10b1 M Y For Y Rudolph Technologies, Inc. RTEC 5/25/2011 1,2,10b,10b1 M Y For Y Hooper Holmes, Inc. HH 5/24/2011 1,2,10b M Y For Y GMX Resources Inc. GMXR 38011M108 5/26/2011 1,2,10b,10b1 M Y For Y Sanders Morris Harris Group Inc. SMHG 80000Q104 5/26/2011 1,2,10b,12b M Y For Y Sanders Morris Harris Group Inc. SMHG 80000Q104 5/26/2011 10b1 M Y Abstain Y Vaalco Energy EGY 91851C201 6/1/2011 1,2.10b,10b1 M Y For Y Astro-Med, Inc. A LOT 04638F108 5/17/2011 1 M Y For Y Rush Enterprises, Inc. RUSHB 5/17/2011 1,2,3,10b,10b1 M Y For Y Vaalco Energy EGY 91851C201 6/1/2011 1,2,0b,10b1 M Y For Y Sorl Auto Parts, Inc. SORL 78461U101 6/1/2011 M Y For Y Transcend Services, Inc. TRCR 6/1/2011 1,2.3.10Bb10b1 M Y For Y Noah Education Holdings Ltd. NED 65487R303 5/27/2011 3 M Y For Y Exponent, Inc. EXPO 302214U102 6/2/2011 1,2,10b,10b1 M Y For Y Integramed America, Inc. INMD 45810N302 6/2/2011 1,3,4a,10b,10b1 M Y For Y Pctel, Inc. PCTL 69325Q105 6/8/2011 1,2,10b,10b1 M Y For Y Union Drilling, Inc. UDRL 90653P105 6/9/2011 1,2,10b,10b1 M Y For Y Heelys, Inc. HLYS 42279M107 6/9/2011 M Y For Y The Ensign Group, Inc. ENSG 29358P101 5/26/2011 1,2,10b,10b1 M Y For Y Albany Molecular Research, Inc. AMRI 6/1/2011 1,2,3,10b,10b1 M Y For Y Republic Airways Holdings, Inc. RJET 6/2/2011 1,2,10b,10b1 M Y For Y Innodata Isogen, Inc. INOD 6/7/2011 1,2,3,10b,10b1 M Y For Y Ipass Inc. IPAS 46261V108 6/7/2011 1,2,8,10b,10b1 M Y For Y Newpark Resurces, Inc. NR 6/9/2011 1,2,3,10b,10b1 M Y For Y Universal Electronics, Inc. UEIC 6/9/2011 1,2,10b1,10b2 M Y For Y Nam Tai Electronics, Inc. NTE 6/10/2011 M Y For Y Hallador Enegy Company HNRG 40609P105 5/25/2011 1,12,12b,12c M Y For Y CPI Aerostructures, Inc. CVU 6/14/2011 M Y For Y Lakeland Industries, Inc. LAKE 6/15/2011 M Y For Y Northwest Pipe Company NWPX 6/14/2011 1,2,10b,10b1 M Y For Y Hornbeck Offshore Services, Inc. HOS 6/23/2011 1,2,10b,10b1 M Y For Y RCM Technologies, Inc. RCMT 6/16/2011 M Y For Y Vivus Inc. VVUS 6/17/2011 1,2,4a,10b,10b1 M Y For Y Smith Micro Software, Inc. SMSI 6/23/2011 1,2,10b,10b1,47 M Y For Y Harmonic Inc. HLIT 6/22/2011 1,2,3,10b,10b1 M Y For Y Systemax Inc. SYX 6/10/2011 1,2,10b,10b1 M Y For Y Dragonwave, Inc. DRWI 26144M103 6/10/2011 M Y For Y Scorpio Tankers Inc. STNG Y7542C106 6/23/2011 M Y For Y U.S. Energy Corp. USEG 6/24/2011 1,2,10b1,10b2 M Y For Y MFRI, Inc. MFRI 6/15/2011 M Y For Y Ascent Media Corporation ASCMA 7/11/2011 1,2,10b,10b1 M Y For Y Steinway Musical Instruments, Inc. LVB 6/24/2011 1,2,10b,10b1 M Y For Y LMI Aerospace, Inc. LMIA 6/28/2011 1,2,10b,10b M Y For Y Seachange International, Inc. SEAC 7/20/2011 1,2,3,10b,10b1 M Y For Y Mitcham Industries, Inc. MIND 7/28/2011 1,2,4a M Y For Y COGO Group, Inc. COGO 7/8/2010 M Y For Y Uranium Energy Corp. UEC 7/19/2011 1,2,10b,10b1 M Y For Y Clicksoftware Technologies Ltd. CKSW M25082104 7/21/2011 M Y For Y Integrated Silicon Solution, Inc. ISSI 45812P107 7/20/2011 1,3,4a,10b M Y For Y Proposals 1:Election of Directors 2:Ratification of Auditors 3.Approve amendment to stock purchase plan/restricted plan/and or incentive plan 4.(a)Approve amendment to increase (b)decrease authorized shares 5:Approve Investment Advisory Agreement 6:Shareholder request for additional information/meeting and/or proposal 7:Approve the issuance of debt and/or shares 8:Approve amendment(s) to certificate of incorporation/designation of issue 9:Approve indemnification agreement between officers and directors 10:(a)Authorized Board to fix Auditor's remuneration (b) Executive Compensation (b1) Frequency of Voting (b2) "say-on-pay" Votes 11:Approve Reorganization Transaction 12:Approve ammendments to company's by-laws. by-laws / articles of incorporation (b) Approve Name Change © action by written consent 13. Approve adjournment of meeting to solicit additional proxies. 14. Amend Declaration of Trust to reduce shareholder quorum 15. Amendment to Capital Structure Changes 16. Approve Merger proposal 17. Stockholder Proposal(s) 18. Approve Independent Director as Chairman of the Board 19.(a) Declassify Board of Directors/ (b) Fix number of Directors 20. Compensation Limitations 21. Director Election Vote Standard 22.Compensation Plan fo Non-Employee Directors 23. Performance Incentive Plan/Compensation Adjustment 24. Director Term Limits 25. Competitive Pay 26.Recoup Unearned Management Bonuses 27.Separation of Chairman and CEO 28. To Receive/Approve Financial Statements 29.Approve Amendment to Employment Agreement 30.(a)Majority vote for Directors, (b)Disclosure of Political Contrib., (c)Charitable Contributions 31.(a)Executive Severance,(b) Strategy to oppose privatization 32. Approve amendment to Non-Employee Director Stock Incentive Plan 33. Stockholder proposal regarding sale of company or division of company 34. To eliminate fundamental investment restrictions 35. Authorization to dispose of shares held by the company 36. Authorization to repurchase shares 37. Amendment of restated investment management 38. Approval of a subadvisor approval policy 39. Approval of revised fundamental investment restrictions 40. Approval of amended and restated declaration of trust 41. To Receive the Directors Annual reports/Financial Statements 42. To give authority to allot shares up to a specific amount / or share issue premium 43Miscellaneous Corporate Actions 44. Approval of retirement benefits 45. Dividend Declaration 46. Approve compensation plan 47. Other Discretionary Matters 48. Approval of Renewal D&O Insurance Policy 49. Approve sale / liquidation of company 50. Withhold All Nominess 51. Authorize Board to Terminate Admin.Services Agreement 52. Proposal on Cumulative Voting 53.(a) Approve Stock Split /(b) Reverse Stock Split 54. Ratify Rights Agreement 55. Approve an Advisory Resolution Regarding Frequency of Say-on-Pay Votes Stockholder Proposals 54.Issuance of a Sustainability Report 55.Act on Stockholders Prosposal ** M: Management S: Shareholder(s) *** Y: Yes Y(e): Yes electronic N: No **** For Management Y: Yes N: No ***** 1:PCM-Perritt Capital Management 2:PMCO-Perritt MicroCap Opportunities Fund SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Perritt MicroCap Opportunities Fund, Inc. By (Signature and Title)* ­­­­­ /s/ Michael J. Corbett Michael J. Corbett President (Principal Executive Officer) Date7/22/11 * Print the name and title of each signing officer under his or her signature.
